Title: From George Washington to Joseph Jones, 14 May 1789
From: Washington, George
To: Jones, Joseph



Dear Sir,
New York May 14th 1789

Your letter of the 21st Ulto came duly to hand, and should have received an earlier acknowledgement had not the new and busy scenes in which I have been engaged since my arrival in this place, rendered it impossible for me to pay that early attention to the favors of my friends which I should be pleased to do.
The numerous and friendly congratulations which I have received from respectable characters in every part of the Union are truly pleasing to me; not only on account of their discovering a warm attachment to my person, but because they convey the most flattering idea of the good dispositions of the people in the several States, and the strongest assurances of support to the Government. It affords me likewise no small satisfaction to find that my friends have done justice to the motives which again brought me into Public Life.
Under these circumstances I shall feel a degree of confidence in discharging the duties of my administration, which a consciousness alone of the purity and rectitude of my intentions could not have inspired me with.
Your observations upon the necessity there is for good dispositions to prevail among the Gentlemen of Congress, are extremely just; and, hitherto, everything seems to promise that

the good effects which are expected from an accommodating and conciliating spirit in that body, will not be frustrated.
That part of the President’s duty which obliges him to nominate persons for offices is the most delicate—and in many instances will be, to me, the most unpleasing; for it may frequently happen that there will be several applicants for the same office, whose merits and pretensions are so nearly equal that it will almost require the aid of supernatural intuition to fix upon the right. I shall, however, in all events, have the consolation of knowing that I entered upon my office unconfined by any engagements, and uninfluenced by any ties; and that no means in my power will be left untried to find out, and nominate those characters who will discharge the duties of their respective offices to the best interest and highest credit of the American Union.
I cannot close this letter, my dear Sir, without thanking you very sincerely for your friendly sentiments and good wishes; and beg you will be assured that I am, with very great regard & esteem, Your most Obedt Hble Servt

Go: Washington

